        Case 3:20-cv-00177-LRH-CLB Document 32 Filed 03/10/21 Page 1 of 2



 1   ANN M. ALEXANDER, ESQ. (#7256)
     ALEXANDER & ASSOCIATES, INC.
 2   450 Marsh Avenue, Suite 1
     P.O. Box 5790
 3   Reno, Nevada 89513
     Tel. (775)800-1128
 4   Fax. (775)800-1227
     alexander@amalexlaw.com
 5   Attorney for Defendants

 6
     LAGOMARSINO LAW
 7   ANDRE M. LAGOMARSINO, ESQ. (#6711)
     3005 W. Horizon Ridge Pkwy., #241
 8   Henderson, Nevada 89052
     Tel. (702)383-2864
 9
     Fax. (702)383-0065
10   aml@lagomarsinolaw.com
     Attorneys for Plaintiff John Doe
11
12                                UNITED STATES DISTRICT COURT
13                                        DISTRICT OF NEVADA
14
                                                         Case No. 3:20-CV-00177-LHR-CLB
15     JOHN DOE, a minor, by and through his
       natural parents, JANE DOE and JOE DOE,
16                          Plaintiff,
       v.                                                NOTICE OF SETTLEMENT AND
17                                                       REQUEST TO VACATE SETTLEMENT
       CARSON CITY SCHOOL DISTRICT, a                    CONFERENCE
18     political subdivision of the State of Nevada;
       JORDAN CRITTENDEN, individually;
19     LISA HUTCHISON, individually;
                              Defendants.
20
21
22          The parties by and through their respective counsel of record, hereby notify the Court that

23   the parties have reached a settlement in this case. Counsel for Plaintiff is preparing and will

24   promptly file a petition and proposed order to compromise the claims of the minor for this

25   Court’s consideration.

26          Because the case has been settled pending this Court’s order approving the compromise

27   of the minor’s claim, the parties respectfully request that the video status conference set for

28   3/29/2021 at 9:00 AM before Magistrate Judge Carla Baldwin (ECF No. 28) be vacated.


                                                          1
       Case 3:20-cv-00177-LRH-CLB Document 32 Filed 03/10/21 Page 2 of 2



 1          The parties also respectfully request that the virtual settlement conference scheduled for

 2   4/6/2021 at 9:00 AM before Magistrate Judge Carla Baldwin (ECF No. 27) be vacated.

 3          RESPECTFULLY SUBMITTED,

 4   DATED this 8th day of March, 2021.                   DATED this 8th day of March, 2021.

 5   ALEXANDER & ASSOCIATES, INC.                         LAGOMARSINO LAW

 6   By:   /s/ Ann M. Alexander                           By:     /s/ Andre M. Lagomarsino
     ANN M. ALEXANDER, ESQ. (#7256)                       ANDRE M. LAGOMARSINO, ESQ. (#6711)
 7   P.O. Box 5790                                        3005 W. Horizon Ridge Pkwy., #241
     Reno, Nevada 89513                                   Henderson, Nevada 89052
 8   Attorney for Defendants                              Attorneys for Plaintiff

 9
10
                                                          IT IS SO ORDERED.
11
                                                                Dated: March 10, 2021
12
13                                                              _______________________________
                                                                UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
